Title: To Alexander Hamilton from Robert Affleck, 7 September 1793
From: Affleck, Robert
To: Hamilton, Alexander



Nyork 7 Septr. 1793
Sir,

A Mr. G: Frances, lately from your Office, waited on Thas. Basen, and asked him if he recoleted any thing of a Certificate he had bought of him about two years ago. Basen Answered he did. Frances told Basen he was employed by you to purchase, & that he had of you 50 Dolls. for his trouble And that you then said the profits was to be applied to the benefit of the widow Green, but that you applied them to your own emolument. Two or three days after this interview Basen was waited on by a Lawyer from philadelphia, who put to Basen nearly the same questions as Frances had done, adding “that Basen would recollect himself for that he would be called upon next session.” On Tuesday last a printed pamphlet Containing 23 pages Octavo was handed to Basen by Frances desiring him to peruse it till that day, when Frances returned and presented a paper to Basen to Sign, but Basen declined signing it, for the fact is he can neither read nor write. The Pamphlet was given to me to peruse, by a Neighbour, but being sent in a few minutes I had not leisure to examine it. I have tried to get it since but cannot.
I have mentioned the affair to Mr. E: Benson—And I doubt not but he has Notified you by this time.
My Sole motive in troubling you with this Communication is to put you on your guard, that you may be able to thwart the efforts of Malice envy and treachery, which Generally & particularly in this Case are Combined against uncommon abilities and worth.
With great respect, I am   Sir, your humbe. St.

R: Affleck
If my Services Can be of any use in this business you may command them.
